IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,760-01


EX PARTE THOMAS JEFFERSON SOLOMON





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 4507-A IN THE 109TH JUDICIAL DISTRICT COURT 
FROM WINKLER COUNTY


 Per curiam


O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of 
aggravated assault and sentenced to fifteen years' imprisonment.  The Eighth Court of Appeals
affirmed his conviction.  Solomon v. State, No. 08-06-00187-CR (Tex. App. - El Paso, July 12,
2007, no pet). 
	On September 23, 2008, the trial court appointed habeas counsel to represent Applicant, and
an evidentiary hearing was set for September 25, 2008.  This Court has no record of a timely ODI
having been entered.  The district clerk properly forwarded the habeas writ to this Court when no
order had been entered within 35 days of the date of the application's filing.   See Tex. Code Crim.
Proc. Art. 11.07, §3(c).  However, because the record indicates that an evidentiary hearing was
scheduled in this matter, we believe that the habeas record has been forwarded to this Court
prematurely.  We remand this application to Winkler County to allow the trial judge to complete
evidentiary hearings and enter findings of fact and conclusions of law.
	The District Clerk of Winkler County is ordered to forward this application to this Court after
the judge of the 109th  Judicial District Court completes evidentiary hearings and enters  findings of
fact and conclusions of law.
 IT IS SO ORDERED THIS THE FIFTH DAY OF NOVEMBER, 2008.
DO NOT PUBLISH